NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1365-17T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ROBERT LEE EDWARDS,

     Defendant-Appellant.
____________________________

                    Submitted December 6, 2018 – Decided December 18, 2018

                    Before Judges Simonelli and O'Connor.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Mercer County, Indictment No. 89-02-0257.

                    Robert Lee Edwards, appellant pro se.

                    Angelo J. Onofri, Mercer County Prosecutor, attorney
                    for respondent (Laura C. Sunyak, Assistant Prosecutor,
                    of counsel and on the brief).
PER CURIAM

      Defendant Robert Lee Edwards appeals from the September 22, 2017 Law

Division order denying his petition for post-conviction relief (PCR) without an

evidentiary hearing. We affirm.

      In 1990, defendant pled guilty to first-degree kidnapping, N.J.S.A. 2C:13-

1(b); first-degree aggravated sexual assault, N.J.S.A. 2C:14-2(a)(3); two counts

of first-degree robbery, N.J.S.A. 2C:15-1; and two counts of second-degree

burglary/attempted burglary, N.J.S.A. 2C:18-2. On August 31, 1990, the trial

court imposed an aggregate sixty-year term of imprisonment with a thirty-year

period of parole ineligibility.    Defendant appealed his sentence, and we

affirmed. State v. Edwards, No. A-1046-90 (App. Div. May 16, 1991). The

Supreme Court denied certification. State v. Edwards, 126 N.J. 339 (1991).

      This appeal involves the denial of defendant's eleventh PCR petition. In

his petition, filed on January 21, 2017, defendant argued the court should grant

him the same relief as in State v. Bellamy, 178 N.J. 127 (2003), namely the

withdrawal of his guilty plea, because he was unaware of the possibility of civil

commitment under the Sexually Violent Predator Act (SVPA), N.J.S.A. 30:4-

27.24 to 27.38, and the State defrauded him by allowing him to plead guilty

without knowledge of the possibility of civil commitment. The PCR court


                                                                         A-1365-17T1
                                       2
denied the petition as time-barred under Rule 3:22-12(a)(2), and procedurally

barred under Rule 3:22-4 and Rule 3:22-5. On appeal, defendant reiterates the

argument made to the PCR court.

      We review a judge's decision to deny a PCR petition without an

evidentiary hearing for abuse of discretion. State v. Brewster, 429 N.J. Super.

387, 401 (App. Div. 2013) (citing State v. Marshall, 148 N.J. 89, 157-58 (1997)).

However, where no evidentiary hearing was conducted, we "may review the

factual inferences the court has drawn from the documentary record de novo."

State v. Blake, 444 N.J. Super. 285, 294 (App. Div. 2016). We also review de

novo the trial court's conclusions of law. Ibid.

      We have reviewed defendant's argument in light of the record and

applicable legal principles and conclude it is without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(2). We affirm substantially for the

reasons expressed by the PCR court. However, we make the following brief

comments.

      The Court decided Bellamy in 2003, thirteen years after defendant pled

guilty and fourteen years before he filed his eleventh PCR petition. As to

retroactivity, the Court held:

            the rule announced in today's decision-that prior to
            accepting a guilty plea to a predicate offense, trial

                                                                          A-1365-17T1
                                        3
            courts must inform defendants of possible
            consequences under the [SVPA]-shall be applied in this
            case and those cases pending in which the defendant
            has not yet exhausted all avenues of direct review.

            [178 N.J. at 143.]

By 2003, defendant had exhausted all avenues of direct appeal. Accordingly,

defendant is not entitled to retroactive relief under Bellamy.

      Affirmed.




                                                                     A-1365-17T1
                                        4